Citation Nr: 1713510	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability manifested by leg cramps.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1969, with service in Korea.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for diabetes mellitus, sleep apnea, erectile dysfunction, hypertension, and back and eye disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral leg disability manifested by leg cramps that is shown by competent medical evidence to be causally related to his military service.

2.  High cholesterol is a laboratory finding and is not a disability for which VA compensation benefits are payable.



CONCLUSIONS OF LAW

1.  Service connection for a bilateral leg disability manifested by leg cramps is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants the Veteran's claim seeking service connection for leg cramps and denies the remaining claim seeking service connection for high cholesterol as a matter of law, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Bilateral Leg Disability Manifested by Leg Cramps

The Veteran's July 1966 service enlistment report of medical examination shows a normal lower extremity clinical evaluation.  Although leg cramps are noted on his initial report of medical history, the entrance examination was nevertheless normal; thus, because leg cramps were not noted at service entrance, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  While his July 1969 service separation report of medical examination shows a normal lower extremity examination, the Veteran reported leg cramps in his separation report of medical history.

On June 2012 VA knee and lower leg conditions examination, the Veteran reported chronic and intermittent cramps over the legs bilaterally.  Rheumatism and bilateral leg cramps were diagnosed.  The examiner opined that the Veteran's rheumatism/ bilateral leg cramps were at least as likely as not incurred in or caused by service, concluding that the leg cramps reported at that time were the same leg cramps that had been reported during service. 

In this case, the Veteran meets the first requirement for service connection because he has a diagnosis of rheumatism.  He meets the second requirement for service connection because his service treatment records show that he reported leg cramps at separation.  As to the third requirement for service connection (a causal linkage between the current disability and the in-service event or injury), a June 2012 VA examiner opined that the Veteran's current rheumatism/bilateral leg cramps were at least as likely as not incurred in or caused by service, concluding that the leg cramps reported at that time were the same leg cramps that had been reported during service. The Board finds that this expert opinion is the most probative evidence of record as to causation and is adequate to adjudicate the claim.  Therefore, the Veteran meets the third requirement for service connection and service connection for a bilateral leg disability manifested by leg cramps is warranted.

Service Connection for High Cholesterol

The Veteran claims that his high cholesterol is due to his military service.  However, elevated cholesterol is not recognized as a disability for VA benefits purposes.  38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); 61 Fed. Reg. 20, 440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

The term "disability" refers to impairment of earning capacity.  Allen v Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran's elevated cholesterol causes him any impairment of earning capacity.  While elevated cholesterol may be a risk factor for disability or evidence of an underlying disability, the Veteran has not alleged, and the record does not suggest, that he has a diagnosed disability due to elevated cholesterol.  Therefore, the preponderance of the evidence is against the claim of service connection for elevated cholesterol, and the claim must be denied.  (If the Veteran later develops an underlying disability due to elevated cholesterol, the Board notes that he is free to file a claim at that time if he should wish to do so.)


ORDER

Service connection for a bilateral leg disability manifested by leg cramps is granted.

Service connection for high cholesterol is denied.




REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.

Exposure to Herbicide Agents, Mustard Gas, Asbestos, and Radiation

In his February 2010 claim, the Veteran claimed that his diabetes mellitus is due to exposure to mustard gas, herbicide agents, and asbestos and that his sleep apnea is due to his exposure to mustard gas.  He specifically claimed that handling used and new radar and missile parts and equipment exposed him to asbestos and mustard gas in Korea and Germany; he also claimed exposure to Agent Orange and other herbicide agents while serving in Korea. 

The Veteran's Form DD 214 shows that he served with the United States Army in the Pacific from February 21, 1967, to April 19, 1968, with service in Korea, and in Europe from June 6, 1968, to September 10, 1969; his military occupational specialty (MOS) was a missile repair parts specialist.

In April 2010 correspondence, the RO requested that the Veteran provide evidence of his exposure to herbicide agents, dioxin exposure, and asbestos.  In June 2010 correspondence, he reported transporting Army inventory, to include "new and defective 'Nike-Hercules' and 'Hawk' missile and radar parts to and from and around supply depots and missile sites in Seoul, Osan, [and] Camps Humphries [and] Casey in [South] Korea in 1967 and 1968.  Some of the inventory was radioactive.  On several occasions[,] [his] superiors indicated that [he] was hauling biohazard chemicals that were being used in Vietnam."  The Veteran also stated that he transported similar materials in 1968 and 1969 in West Germany, specifically to and from the Army inventory from Ansbach, Nuremburg, Hamburg, and Frankfurt, Germany.  He also alleged exposure to several toxic substances, including mustard gas, in 1966 while in Fort Bragg, North Carolina.  A similar statement received in July 2010 from a fellow service member reporting nearly the same facts.  

Asbestos and Mustard Gas

As mentioned above, the Veteran has claimed that he was exposed to asbestos and mustard gas by handling used and new radar and missile parts and equipment.  He further claims exposure to mustard gas during his training at Fort Bragg, North Carolina in 1966.  The Veteran has not provided detailed information regarding the nature of his exposure, including the approximate date(s), location(s), and nature/circumstance(s) of his alleged exposure.  Accordingly, on remand, the Veteran should be asked to provide such information.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual contains provisions regarding claims for service connection based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service and whether there is a relationship between any such asbestos exposure and the claimed disease.

The Board notes that the M21-1, Part IV.ii.1.I.3.c provides a table describing the probability of asbestos exposure by MOS, identified as minimal, probable, or highly probable exposure.  A missile technician MOS shows a probable exposure to asbestos.  As noted above, the Veteran's MOS was a missile repair parts specialist.  It is unclear if this MOS is the same as a "missile technician."  Regardless, the Board finds that, to this point, no attempt has been made to determine the extent of the Veteran's asbestos exposure during service.  Therefore, the case must be remanded to accomplish such development.  If evidence of asbestos exposure is found, the Veteran should be scheduled for an examination to determine whether any of the Veteran's claimed disabilities, to include diabetes mellitus, was caused by asbestos exposure.




Herbicide Agents

Exposure to herbicide agents may be presumptively established based on service in the Republic of Vietnam, in or near the Korean Demilitarized Zone (DMZ), or regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. §§ 3.307(a)(6)(iii)-(v).  Exposure to herbicide agents may also be found on a non-presumptive basis if it is consistent with the facts of the case.  

The Veteran has not asserted, and the evidence does not show, that he either served in the Republic of Vietnam or that he did regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Instead, he claims exposure to herbicide agents while serving in Korea.  In his June 2010 statement, the Veteran reported transporting Army inventory to and from and around supply depots and missile sites in Seoul, Osan, and Camps Humphreys and Casey in South Korea in 1967 and 1968.  

A response from the Defense Personnel Records Information Retrieval System (DRPIS) notes that the 1967 and 1968 unit histories submitted by the 65th Ordnance Company (65th Ord Co) and the 55th Maintenance Battalion (55th Maint Bn) were reviewed.  The histories document that the main base camp location was Camp Humphreys, located approximately 14 miles from the DMZ; however, the histories did not document the use, storage, spraying, or transportation of herbicides and did not mention or document any specific duties performed by the unit members along the DMZ.  

Following this DPRIS response, the Veteran submitted an additional statement in which he reported having temporary duty in Incheon, South Korea.  The Board notes that the Veteran's service personnel records (SPRs) are not associated with the record.  Accordingly, on remand, the AOJ should associate the Veteran's SPRs with the record and undertake efforts to determine whether he served in Incheon, South Korea and whether this location is considered "in or near the Korean DMZ."

If it is confirmed that the Veteran did not serve in or near the Korean DMZ, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable. 

The VA Adjudication Procedure Manual provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis in locations other than the Korean DMZ or Vietnam.  See M21-1, Part IV.ii.1.H.7.a. 

According to this provision, the AOJ must follow particular steps in order to determine whether herbicide agents were used as claimed, including asking the Veteran the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran responds, the AOJ must send an e-mail inquiry to Compensation Service at the Agent Orange Mailbox (VAVBAWAS/CO/211/ AGENTORANGE) to secure a copy of the Department of Defense Inventory listing all herbicide use, storage, and testing sites.  

Finally, if either the Veteran or any SPRs that are obtained provide sufficient information to require an additional Joint Services Records Research Center (JSRRC) search, the AOJ should send a request to the JSRRC for verification of exposure to herbicide agents.

Radiation and Other Biohazard Chemicals

In his June 2010 correspondence, the Veteran specifically stated that his skin disability was caused by the "handling of toxic chemicals or biohazard materials and/or the radioactive exposures during [his] military tenure."  The Board notes that a September 2016 rating decision granted service connection for dermatitis, rated 10 percent, effective February 19, 2010; as the Veteran has not appealed that determination, such issue is not before the Board.  The Veteran has not provided any other statement relating any other disabilities to radiation exposure; accordingly, it is unclear from the record whether the Veteran continues to assert that any additional disabilities are due to such exposure.   Additionally, the Veteran vaguely asserted exposure to "toxic substances" while at Fort Bragg, North Carolina without identify the specific substances and what, if any, disabilities resulted from such exposure.  Accordingly, on remand, the Veteran should be asked to provide such information.

The Board notes that it does not appear that the Veteran qualifies as a radiation exposed veteran under 38 C.F.R. § 3.309(d)(3) and diabetes mellitus is not a presumptive condition.  A review of the record shows that there have been no inquiries to attempt to verify the Veteran's claimed radiation exposure.  Should the Veteran respond with additional information supporting such exposure, development under 38 C.F.R. § 3.311 based upon his specific claims should be undertaken.

Additional Issues

The Board notes that the record does not include diagnoses of the Veteran's remaining claimed disabilities, to include erectile dysfunction, sleep apnea, or back or eye disabilities.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the record suggests that the medical evidence associated with the record is incomplete.  The most recent private and VA treatment records associated with the record are from September and October 2009, respectively.  Because VA and/or private treatment records are likely to contain pertinent information, including diagnoses for the disabilities currently on appeal, and because VA treatment records are constructively of record, they must be obtained prior to adjudication of these claims.

The Board also notes that the Veteran's June 2010 statement in support of his claim appears incomplete.  Specifically, the last sentence of his statement reads that he strongly believes "that these medical challenges are [a] result of the exposures and handling" and then includes a "+" sign, indicating that the Veteran provided additional statements in support of his claim.  Because these matters are being remanded already, the AOJ should obtain a complete copy of the Veteran's June 2010 statement, contacting the Veteran if necessary.

Additionally, as mentioned above, the Veteran's SPRs are not in his claims file and there is no documentation in the claims file that a request was ever made to the National Personnel Records Center (NPRC) or other facility to try and obtain his SPRs (as opposed to his service treatment records (STRs)).  Not only are his STRs pertinent to this claim, but so, too, are his SPRs since he states that he served on temporary duty in Incheon, South Korea and that he transported Army inventory to and from and around supply depots and missile sites in South Korea.  Since such transportation sites may be documented in his SPRs, they must be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain and associate with the record a complete copy of the Veteran's June 2010 statement in support of his claim, noting that page one of the statement includes a "+" sign, indicating that additional information was provided.

2.  The AOJ should obtain the Veteran's SPRs (service personnel records) and associate them with the claims file so that they may be considered.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them.

3.  The AOJ should ask the Veteran to identify the approximate date(s), location(s), and the nature and circumstance(s) of his alleged exposure to radiation, asbestos, mustard gas, "toxic substances," and herbicide agents in service, including the identification of the toxic substances to which he was exposed.  The Veteran should be specifically asked to identify what, if any, disability resulted from his claimed exposure to radiation and/or "toxic substances." 

4.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for the disabilities on appeal, and to provide any authorizations necessary for VA to obtain private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

5.  The AOJ should attempt to verify through official sources the Veteran's claimed exposure to asbestos by determining whether his MOS is consistent with that of a missile technician, which shows a probable exposure to asbestos; the Veteran's MOS is listed as missile repair parts specialist.

6.  The AOJ should attempt to verify through official sources the Veteran's claimed exposure to mustard gas by determining whether missile components at the time of the Veteran's service in Fort Bragg, North Carolina, South Korea, or in Germany were outfitted with toxic substances, including mustard gas, and whether, by virtue of his MOS, he would have been exposed to mustard gas and other toxic substances.

7.  Once the Veteran's SPRs and his responses to exposure have been obtained, the AOJ should arrange for exhaustive development to verify whether the Veteran's service in Korea placed him in circumstances (i.e., at or near the Korean DMZ) where he would have been exposed to herbicide agents, to include whether he served on temporary duty in Incheon, South Korea and whether this location is in or near the Korean DMZ.  The AOJ should pursue development of all information to its logical conclusion.  Then the AOJ should make a formal finding for the record as to whether or not the Veteran served in the Korean DMZ and/or served elsewhere in service where herbicide agents were used.  The Veteran should be advised of the determination.

Such development includes, but is not limited to, the following: send a detailed statement of the Veteran's claimed exposure to herbicide agents to the Compensation Service via e mail at VAVBAWAS/CO/211/AGENT ORANGE, and request a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification of exposure to herbicides. Such development must be documented and associated with the record.

8.  If the Veteran responds with information regarding exposure to radiation, contact the service department, or other appropriate Defense Department Agency, as indicated by the appropriate regulations and manual provisions with respect to his claim of exposure to ionizing radiation.  The AOJ should request that they verify the Veteran's role in transporting Army inventory, to include new and defective missile and radar parts.  

(a) In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, statements, and testimony regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

(b) If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

(c) All such evidentiary development must be documented in the file.

9.  The AOJ should then review the record and arrange for any further development indicated and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


